OPINION

Per Curiam:

After James Emery Vargo was convicted, by jury verdict, of murder in the first degree and sentenced to the Nevada State Prison, he perfected this appeal.
Vargo’s sole assignment of error claims the evidence was “insufficient to warrant a jury verdict of murder in the first degree.” In support of this claim Vargo argues that he “was so intoxicated” that he was “unable to form the requisite premeditated design” to support the verdict. Earlier this year, in a case involving remarkably similar facts, that same argument was considered and rejected. See Dearman v. State, 93 Nev. 364, 566 P.2d 407 (1977). Accordingly, we affirm.